DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
The status of the 08/27/2021 claims, is as follows: Claim 1 has been amended; Claims 6-14, and 16-20 have been withdrawn; Claims 5, and 15 have been canceled; and Claims 1-4, 6-14, and 16-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akira (JP 2013233563, previously cited)
Regarding Claim 1, Akira discloses an arc welding apparatus (arc welding apparatus; para. 0001) comprising:
a power supply (welding power supply device 15) that supplies welding power to a path including an welding wire (welding wire 20) and a base material (object 24) (para. 0031; fig. 1); 
a wire feeder (feed roller 21) that feeds the welding wire (welding wire 20) at a wire feeding rate (wire feed speed Wf) in a forward direction toward the base material (forward feeding) and in a reverse direction away from the base material (reverse feeding) (para. 0032, 0039; fig. 4); and 
a controller (robot controller 16) that controls the power supply (welding power supply device 15) and the wire feeder (feed roller 21) such that a plurality of unit welding steps are performed, each of the unit welding steps including a short circuit stage (short circuit state) in which the welding wire and the base material are short-circuited and an arc stage (arc state) in which an arc is generated between the welding wire and the base material (para. 0001, 0011, 0018, and 0032; fig. 4),
wherein, when a first transition period (T0 annotated fig. 4) is defined as a period from a starting point of the arc stage (arc state) till the wire feeding rate reaches a maximum forward feeding rate in the forward direction (forward feeding), and an average welding current (Aw) is defined as an average value of welding current during the short circuit stage (short circuit state) and the arc stage (arc state) (annotated fig. 4), wherein the starting point of the arc stage (arc state) starts at a moment the wire feeding rate (Wf) para. 0043-0044; annotated fig. 4) (it is noted when the absolute value of the wire feeding speed at time t4 is equal to higher than the predetermined value, the feeding rate continues the periodic feeding as shown as dashed curve in fig. 4, which depicts the starting point of arc state occurs at the moment when the feeding rate changes from the maximum reverse feeding rate to zero), 
the controller (robot controller 16) is configured to set, within the first transition period (T0 annotated fig. 4), a current suppression first period (T1 annotated fig. 4) during which welding current (welding current Aw) is made smaller than the average welding current (para. 0035; annotated fig. 4), 
when a length of the first transition period is T0 and a length of the current suppression first period is T1,0<T1/T0 <0.8 (looking at fig. 4, the length ratio of T1/T0 is less than 0.8), 
the controller (robot controller 16) is configured to set, immediately before the first transition period (T0 annotated fig. 4), a maximum reverse feeding period (annotated fig. 4) during which the wire feeding rate (Wf is at Wf3) is maintained at a maximum reverse feeding rate, and also set a current suppression preliminary period (annotated fig. 4) during which the welding current (welding current Aw is sharply reduced) is made smaller than the average welding current (welding current Aw) and which is continuous with the current suppression first period (annotated fig. 3 below) (para. 0035; annotated fig. 4), and 
the maximum reverse feeding period is longer than the current suppression preliminary period (para. 0042) (para. 0042, around t4 when the arc is first detected, the cyclical feeding of the wire is interrupted and the wire is constantly fed at Wf3. When the arc is detected more than a predetermined number of times, the cyclical feeding is restarted. Looking at annotated fig. 4, it is evident that the period at which the feeding rate is at maximum reverse feeding rate Wf3 extends longer than the current suppression preliminary period with respect to time. It is noted the feeding rate is at Wf3 even before t4. Therefore, the maximum reverse feeding period is set immediately before the first transition period which is defined by the starting point of arc). 
[AltContent: textbox (Maximum reverse feeding period)]
[AltContent: arrow][AltContent: textbox (First transition period T0)]
[AltContent: arrow][AltContent: textbox (Current suppression preliminary period)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    365
    465
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Akira (JP 2013233563))][AltContent: textbox (Current suppression first period T1)]


Regarding Claim 3, Akira discloses the arc welding apparatus (arc welding apparatus), wherein a starting point of the current suppression first period (T1) and a starting point of the first transition period (T0) coincide with each other (annotated fig. 4 of claim 1 indicates that the starting point of T1 and T0 coincides where the arc occurs).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akira 
Regarding Claim 2, Akira discloses the arc welding apparatus (arc welding apparatus), wherein, when T2 is defined as a time length from the starting point of the arc stage (arc state at time t4) till the wire feeding rate assumes 0. 

[AltContent: textbox (First transition period T0)]
[AltContent: arrow][AltContent: textbox (T2)]
[AltContent: textbox (Current suppression first period T1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    365
    465
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Akira (JP 2013233563))]


Akira does not disclose T1/T2 is greater or equal to 0.8. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify ratio of T1/T2 of Akira such it is greater or equal to 0.8, since it has been held that where the general conditions of a claim are para. 0035 and 0062), which is the same problem as the claimed invention is trying to solve. Ratio of T1/T2 is a result-effective variable, which would be obvious through routine-experimentation.

Regarding Claim 4, Akira discloses substantially all of the elements of the claimed arc welding apparatus (arc welding apparatus), wherein during the current suppression first period (T1; annotated fig. 4 of claim 1), the welding current is sharply reduced. 
Akira does disclose the reduced welding current is 70% or less of the average welding current. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to set the welding current of Akira during the current suppression first period to be 70% or less of the average welding current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. It is noted that Akira discloses that the current is suppressed at the end of the short period and around the start of the arc period in order to reduce spatter as it is conventionally known (para. 0035 and 0062), which is the same problem as the claimed invention is trying to solve. Setting the suppressed current to be 70% or less of 

Response to Argument
Applicant's arguments filed on 08/27/2021 have been considered but are respectfully not found persuasive for the following reasons:  
Applicant’s Argument:  with respect to claim 1 on p. 07 of the Remarks, “As clearly seen from Figure 4 of Nakagawa (and the annotated version of Nakagawa's Figure 4 on page 6 of the Office Action), Nakagawa does not disclose a maximum reverse feeding period that is longer than a current suppression preliminary period. Nakagawa uses a sinusoidal curve for controlling the wire feeding speed which is incompatible with a maximum reverse feeding period ( during which a wire feeding rate should be maintained at a certain rate) that is longer than a current suppression preliminary period.
For at least these reasons, claim 1 is patentable over Nakagawa. Claims 2-4 depend from claim 1 and are patentable therewith for that reason alone and need not be separately distinguished at this time. Applicant does not concede the rejections to the dependent claims.”
Examiner’s Response:
The applicant’s argument is respectfully not found persuasive. The feeding rate of Nakagawa does not follow the sinusoidal curve exactly. There are some periods in which the feeding rate is fed at constant speed i.e. Wf2 about t3 and Wf3 around t4. Para. 0041-0042 and annotated fig. 4 below indicates that about t4 when the arc is first detected, the cyclical feeding is interrupted and fed by constant speed Wf3. When the arc is detected more than a predetermined number of times, the cyclical feeding is resumed. As 
[AltContent: textbox (Maximum reverse feeding period)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Current suppression preliminary period)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    365
    465
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Akira (JP 2013233563))]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761